Case 2:21-mc-00016-CAS-SK Document 1 Filed 01/19/21 Page 1 of 2 Page ID #:1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------- X
In re:                                                  :
                                                                        1:21-mc-47
                                                            Misc. No. ___________________
                                                        :
RULE 45 SUBPOENAS ISSUED to the                         :
ELLIOTT MANAGEMENT                                      :   (Pending in the United States District
CORPORATION, PAUL SINGER and                            :   Court for the Central District of California,
TERRY KESSEL,                                           :   Western Division, Case No.
                                                        :   2:20-cv-02299-CAS-SK)
Regarding the United States District Court for :
the Central District of California, Western             :
Division case                                           :


JBF INTERLUDE 2009 LTD. -- ISRAEL,

                       Plaintiffs,

         v.

QUIBI HOLDINGS, LLC, et al.,

                       Defendants.

-------------------------------------------------------

   NON-PARTIES ELLIOTT MANAGEMENT CORPORATION, PAUL SINGER, AND
    TERRY KASSEL’S: (1) MOTION TO QUASH THE SUBPOENAS FROM QUIBI
   HOLDINGS, LLC; AND (2) UNOPPOSED MOTION TO TRANSFER THE MATTER
   TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF
                              CALIFORNIA


         Non-parties Elliott Management Corporation (“Elliott”), Paul Singer, and Terry Kassel,

by and through their undersigned counsel, hereby moves: (1) pursuant to Rule 45(d) of the

Federal Rules of Civil Procedure, to quash the subpoenas to testify at a deposition and produce

documents issued on behalf of Quibi Holdings to Elliott, Mr. Singer and Ms. Kassel, seeking

compliance in New York, (the “New York Subpoenas”); and (2) pursuant to Rule 45(f) of the

Federal Rules of Civil Procedure to transfer this motion to quash the New York Subpoenas to the




LAACTIVE-604944094.1
Case 2:21-mc-00016-CAS-SK Document 1 Filed 01/19/21 Page 2 of 2 Page ID #:2




issuing court, the United States District Court for the Central District of California.

Dated: January 19, 2021                             CROWELL & MORING LLP



                                                    By: /s/ Rebecca Monck Ricigliano
                                                        Rebecca Monck Ricigliano
                                                        RRicigliano@crowell.com
                                                        590 Madison Avenue, 20th Floor
                                                        New York, NY 10022
                                                        Telephone: 212.223.4000

                                                        OF COUNSEL:
                                                        Valerie Goo (CA SBN 187334)
                                                        VGoo@crowell.com
                                                        Raija Horstman (CA SBN 277301)
                                                        RHorstman@crowell.com
                                                        515 South Flower Street, 40th Floor
                                                        Los Angeles, CA 90071
                                                        Telephone: 213.622.4750.

                                                    Attorneys for Third Parties
                                                    Elliott Management Corporation, Paul Singer
                                                    and Terry Kassel




                                                 -2-
LAACTIVE-604944094.1
